Name: Commission Regulation (EEC) No 1676/93 of 29 June 1993 abolishing the countervailing charge on apples originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/40 Official Journal of the European Communities 30 . 6. 93 COMMISSION REGULATION (EEC) No 1676/93 of 29 June 1993 abolishing the countervailing charge on apples originating in the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1491 /93 (3) introduced a countervailing charge on apples originating in the United States of America ; Whereas the present trend of prices for products origin ­ ating in the United States of America on the representa ­ tive markets referred to in Commission Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 249/93 (*), recorded or calculated in accordance with the provisions of Article 5 of that Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 (1 ) of Regula ­ tion (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products origi ­ nating in the United States of America, can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1491 /93 is hereby repealed. Article 2 This Regulation shall enter into force on 30 June 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7. 0 OJ No L 147, 18 . 6. 1993, p. 20. (4) OJ No L 220, 10 . 8 . 1974, p. 20. 4 OJ No L 28 , 5. 2 . 1993, p. 45.